--------------------------------------------------------------------------------

Exhibit 10.16




$250,000 NEGOTIABLE PROMISSORY NOTE



 
 October 1, 2008





For value received, General DataComm Industries, Inc, having an office at 6
Rubber Avenue, Naugatuck CT 06770 (“Payor”), promises to pay on demand to the
order of Howard S. Modlin, having an office at 445 Park Avenue, 15th floor, New
York, New York 10022 (“Payee”), with interest at the rate of 10% per annum on
the unpaid balance thereof from October 1, 2008, the principal sum of $250,000
in lawful money of the United States of America. This Note is payable on demand
and may be prepaid at any time without penalty or premium.  Interest which
accrues during each calendar month shall be paid on the first day of the
following calendar month during the term of this Note or date of payment or
prepayment if earlier.  This Note evidences a loan made to Payor by Payee on
October 1, 2008 in the sum of $250,000.
 
1.  Payment of this Note is unconditional and shall be made without defense,
counterclaim or offset, any defense to be asserted in a separate suit.  If
payment is not made on the installment date or at maturity or upon the
occurrence of a Default, then interest shall accrue from such date until paid in
full at the rate of 12% per annum or the maximum permitted by law, whichever is
less.  This Note is secured by a security agreement dated December 30, 2003, as
amended and a mortgage on real estate.
 
2.  The term “Default” as used herein shall mean the failure of Payor to pay the
principal or interest on this Note when due or the failure of Payor to perform
any other obligation under this Note (including the obligations under the
security agreement securing this Note).
 
3.  Payor agrees to pay all costs and expenses of collection, including
reasonable attorney’s fees, in the event of acceleration of this Note by Payee
or holder following Default.
 
4.  Presentation for payment, notice of dishonor, protest and notice of protest
are hereby waived.
 
5.  This Note shall be governed by the laws of the State of Connecticut. The
Payor of this Note hereby submits to the exclusive jurisdiction of the courts of
general jurisdiction of the State of Connecticut, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement of this Note, that it is not subject thereto or
that such action, suit or proceeding may not be brought or it is not
maintainable in such courts, or that this Note may not be enforced in or by such
courts, or that the suit, action or proceeding is brought in an inconvenient
forum, or that the venue of the suit, action or proceeding is improper. Service
of process with respect thereto may be made upon Payor by mailing a copy thereof
by registered or certified mail, postage prepaid, to such party at its address
as provided above.





 
GENERAL DATACOMM INDUSTRIES, INC.
       
By:
     
William G. Henry
   
Title: Vice President, Finance
and Administration

 
 

--------------------------------------------------------------------------------